Notice: This opinion is subject to correction before publication in the PACIFIC REPORTER.
      Readers are requested to bring errors to the attention of the Clerk of the Appellate Courts,
      303 K Street, Anchorage, Alaska 99501, phone (907) 264-0608, fax (907) 264-0878, email
      corrections@akcourts.gov.



               THE SUPREME COURT OF THE STATE OF ALASKA

THE HAPPY FARMER, LLC,                              )
d/b/a Releaf Alaska,                                )   Supreme Court No. S-17928
                                                    )
                      Appellant,                    )   Superior Court No. 3PA-18-02656 CI
                                                    )
      v.                                            )   OPINION
                                                    )
ALASKA STATE FAIR, INC.,                            )   No. 7561 – October 29, 2021
                                                    )
                      Appellee.                     )
                                                    )

              Appeal from the Superior Court of the State of Alaska, Third
              Judicial District, Palmer, Kari Kristiansen, Judge.

              Appearances: John C. Pharr, Law Offices of John C. Pharr,
              P.C., Anchorage, for Appellant. A. Michael Zahare and
              Kenneth G. Hannam, Clayton & Diemer, LLC, Anchorage,
              for Appellee.

              Before: Winfree, Chief Justice, Maassen, Borghesan, and
              Henderson, Justices. [Carney, Justice, not participating.]

              WINFREE, Chief Justice.

I.    INTRODUCTION
              A vendor entered into an agreement for a merchandise booth inside a
fairground building. After an unknown thief broke into the building and stole a
significant amount of the vendor’s merchandise, the vendor sued the fair organization
on contract and bailment theories. The superior court granted summary judgment in
favor of the fair organization, and the vendor appeals one aspect of the superior court’s
decision regarding bailment law. Based on the undisputed facts we see no error in the
superior court’s application of bailment law, and we affirm the superior court’s decision.
II.    FACTS AND PROCEEDINGS
       A.     Facts
              Happy Farmer, LLC, d/b/a Releaf Alaska (Releaf) entered into a written
agreement, referred to as a lease, with Alaska State Fair, Inc. (Fair) for indoor vendor
space during the 2017 Palmer fair. The agreement incorporated a vendor handbook. The
handbook indicated that although some liability insurance coverage was included for
most vendors: “This insurance does not cover merchandise and it is recommended that
vendors purchase individual coverage.” The handbook noted that Fair provided 24-hour
security services but cautioned in bold text: “Fair takes no responsibility for theft, loss,
or vandalism of any type. This is the vendor’s sole responsibility.”
              Releaf set up its indoor booth and brought merchandise to the fairground
building, using its own locking display cases and cabinets for which only Releaf had
keys. Fair’s security company locked the building each night and unlocked it each
morning. An unknown thief broke into the building one night and stole a significant
amount of Releaf’s merchandise.
       B.     Proceedings
              Releaf sued Fair, alleging breach of contract and bailment claims.1 Fair


       1
               “A bailment is ‘a delivery of personal property by one person to another in
trust for a specific purpose, with an express or implied contract that the property will be
returned or accounted for when the specific purpose has been accomplished or when the
bailor reclaims the property.’ ” Alaska Constr. Equip., Inc. v. Star Trucking, Inc., 128
P.3d 164, 168 n.13 (Alaska 2006) (quoting United Truck Rental Equip. Leasing, Inc. v.
Kleenco Corp., 929 P.2d 99, 103 (Haw. App. 1996)); see also 8 C.J.S. Bailments § 1
                                                                             (continued...)

                                            -2-                                       7561
sought summary judgment,2 arguing that there was no breach of contract because the
lease agreement did not obligate Fair to “safeguard . . . inventory from theft” and that
there was no bailment relationship between the parties. Releaf opposed Fair’s summary
judgment motion and sought partial summary judgment on Releaf’s bailment claim. The
superior court granted summary judgment to Fair on both the contract and bailment
claims, concluding that under the contract Fair was not responsible “for property theft
or damage” and that Fair was not a bailee of Releaf’s merchandise.
              Releaf appeals, contending that the superior court erred by granting Fair
summary judgment and by denying Releaf partial summary judgment on its constructive
or implied bailment claim. Releaf does not appeal the court’s rulings that there was no
express bailment relationship and that Fair was entitled to summary judgment on the
breach of contract claim.
III.   STANDARD OF REVIEW
              “We review a grant of summary judgment de novo,”3 and we must
“determine whether there was a genuine issue of material fact and whether the moving




       1
              (...continued)
(Aug. 2021 Update) (“A ‘bailment’ is an agreement, either express or implied, that one
person will entrust personal property to another for a specific purpose and that, when the
purpose is accomplished, the bailee will return the property to the bailor or otherwise
deal with it according to the bailor’s directions, or keep it until the bailor reclaims it, as
the case may be.” (footnotes omitted)).
       2
               See Alaska R. Civ. P. 56(c) (allowing party to seek summary judgment if
it can “show[] that there is no genuine issue as to any material fact and that the moving
party is entitled to judgment as a matter of law”).
       3
             Arnoult v. Webster, 480 P.3d 592, 596 (Alaska 2020) (quoting Harrell v.
Calvin, 403 P.3d 1182, 1185 (Alaska 2017)).

                                             -3-                                        7561
party was entitled to judgment on the law applicable to the established facts.”4
IV.   CONSTRUCTIVE OR IMPLIED BAILMENT
      A.     Constructive Bailment
             A constructive bailment is implied by law5 and is created when a person
comes into lawful “possession of personal property of another and holds it under
circumstances whereby [that person] should, on principles of justice, keep it safely and
restore it or deliver it to the owner.”6 Constructive bailment arises when “possession of
goods or chattels passes to a person (who is not the owner) by mistake, accident,” or
other circumstances imposing legal obligations and duties.7
             Releaf does not explain how a constructive bailment theory applies to this
case’s facts. Fair did not mistakenly or accidentally come into possession of Releaf’s
merchandise, and it is unclear what other circumstances or considerations would require


      4
             Id. (quoting Palmer v. Borg-Warner Corp., 818 P.2d 632, 634 (Alaska
1990)).
      5
              See Bailment, BLACK’S LAW DICTIONARY (11th ed. 2019) (defining
constructive bailment as “[a] bailment that arises when the law imposes an obligation on
a possessor of personal property to return the property to its rightful owner, as with an
involuntary bailment[;] . . . . [f]or example, a police department becomes a constructive
bailee for an impounded vehicle”).
      6
              8 C.J.S. Bailments § 14 (Aug. 2021 Update); see also Bank of N.Y. v.
Sumter Cnty., 691 S.E.2d 473, 479 (S.C. 2010) (“A constructive bailment arises when
one person has lawfully acquired possession of another person’s personal property, other
than by virtue of a bailment contract, and holds it under such circumstances that the law
imposes on the recipient of the property the obligation to keep it safely and redeliver it
to the owner.” (quoting Hadfield v. Gilchrist, 538 S.E.2d 268, 272 (S.C. App. 2000)));
Woodson v. Hare, 13 So.2d 172, 174 (Ala. 1943) (“A constructive bailment arises where
a person having possession of a chattel holds it under such circumstances that the law
imposes upon [that person] the obligation to deliver it to another.”).
      7
             19 WILLISTON ON CONTRACTS § 53:3 (4th ed. 2016).

                                           -4-                                      7561
the law to impose a constructive bailment for Releaf’s benefit. The superior court thus
did not err by concluding there was no constructive bailment.
      B.     Implied Bailment
             Bailment also may be implied by fact:
             A contract of bailment may be implied from the
             circumstances of a transaction or from the words and acts of
             the parties evincing a purpose to enter into that relation
             toward the property . . . . [A]bsent some form of under­
             standing between the parties, the formation of an implied-in­
             fact bailment contract cannot take place. . . . The facts
             surrounding the transaction in question must be analyzed to
             determine the existence of an implied-in-fact bailment.[8]
At minimum, facts must show an understanding that one party will have “exclusive
possession, control, and dominion over” the property at issue.9
              Releaf suggests that a bailment may be implied based primarily on the
following: (1) Fair agreed to allow Releaf to occupy booth space for a flat fee; (2) Fair
permitted Releaf to leave merchandise in the space overnight; (3) Fair provided
overnight security for the fairgrounds; and (4) Fair’s security had the only keys to the
building where the booth was located. But these facts are insufficient to reasonably infer




      8
             8A AM. JUR. 2D Bailments § 37 (2021); see also Green v. Koslosky, 384
P.2d 951, 952 (Alaska 1963) (footnotes omitted) (suggesting bailor/bailee relationship
need not be express).
      9
              See J.P. Enters. v. Ursin Seafoods, Inc., 777 P.2d 1165, 1166 (Alaska 1989)
(“The test in determining whether a transaction is a bailment or a lease is whether the
person leaving the property made such a delivery of the property as to amount to a
relinquishment of exclusive possession, control, and dominion over the property so that
the person on whose premises it was left can exclude the possession of all others.”
(quoting 8 C.J.S. Bailments § 8 (1988))).

                                           -5-                                      7561
Fair’s exclusive possession, dominion, and control over Releaf’s merchandise.10
             The fundamental flaw in Releaf’s argument is its failure to point to any non­
contractual action by Fair that could give rise to an inference of an implied in fact
bailment. Releaf concedes that Fair had no contractual duty to protect Releaf’s
merchandise. And Releaf concedes the contractual agreement did not create an express
bailment. Releaf acknowledged that its agreement with Fair did not require leaving
merchandise in the booth overnight, that other vendors took their merchandise home
every night, and that Releaf did not pay a fee for leaving its merchandise overnight.
Releaf maintained some degree of possession over the merchandise by locking it inside
its own cabinets and display cases and retaining the only keys to them. Under the
agreement’s terms Fair clearly disclaimed any obligation for Releaf’s merchandise. The
relevant undisputed facts thus reflect that Fair did not have exclusive possession of
Releaf’s merchandise after operating hours.
             Releaf argues that this case is similar to J.P. Enterprises v. Ursin Seafoods,
Inc.11 J.P. Enterprises operated a storage yard where it permitted fishing gear storage,
and Ursin stored crab pots in J.P.’s yard.12 J.P. billed Ursin annually based on the pots
it stored, and Ursin was permitted to move its pots in and out of the yard but had to
provide written notice before removing pots that it sold.13 Ursin noticed some pots were
missing, and it sued J.P. for the value of the missing pots. The issue was whether J.P.




      10
             See id.
      11
             Id. at 1165.
      12
             Id.
      13
             Id.

                                           -6-                                       7561
and Ursin had a bailee/bailor or lessee/lessor relationship.14 We held that J.P. was a
bailee, reasoning that J.P. had “exclusive possession, control, and dominion over the
property”15 based on the following facts: (1) Ursin could remove and store its pots at
will, but J.P. required notice if Ursin sold its pots; (2) J.P. assessed a fee based on the
number and type of pots stored; and (3) “J.P. restricted entry to the storage yard by
fencing the area and providing keys to its customers.”16
              The lease or bailment analysis central to J.P. Enterprises is not on point for
this case. The issue in that case was whether the parties’ agreement was properly
characterized as a lease of land to store crab pots or as a bailment contract.17 Releaf and
Fair agree that their agreement permitted Releaf to use the designated booth space inside
Fair’s building to sell merchandise during operating hours. They dispute the nature of
their agreement regarding the merchandise after operating hours. Releaf argues that the
agreement between Fair and Releaf is properly categorized as a license rather than a
lease. But assuming Releaf is correct that the agreement “merely entitle[d] [Releaf] to
use the land of another for a specific purpose, subject to the management and control
retained by the owner,” the agreement concerns booth space, not merchandise, and does
not suggest an implied bailment. Concluding that the parties’ agreement described a
lease, license, or something else during operating hours is irrelevant to their agreement
regarding after-hours possession of and obligations about the merchandise. Even if Fair
controlled all aspects of Releaf’s use of the booth space, it begs the question whether Fair
also agreed to an after-hours bailment obligation for the merchandise.

       14
              Id.
       15
              Id. at 1166 (quoting 8 C.J.S. Bailments § 8 (1988)).
       16
              Id. at 1165.
       17
              Id.

                                            -7-                                       7561
              The facts of this case also are distinguishable from those in J.P. Enterprises.
J.P. Enterprises involved an agreement that required notice of items sold, but Releaf was
not required to inform Fair about where Releaf’s merchandise was located or whether
it was kept in the booth overnight. In J.P. Enterprises a fee was assessed based on the
number and type of pots stored,18 but the flat fee Releaf paid for booth space was no
higher for leaving its merchandise overnight. Finally, J.P. “restricted entry to the storage
yard by fencing the area and providing keys to its customers.”19 Although Fair similarly
locked the doors to its building, Releaf maintained possession of its merchandise by
locking its products in display cases and keeping the only keys. Unlike in J.P.
Enterprises, the facts do not suggest that Fair took exclusive possession, control, and
dominion over Releaf’s merchandise.
              Based on the foregoing, we conclude that the superior court did not err by
granting summary judgment to Fair on the issue of implied in fact bailment.
V.     CONCLUSION
              We AFFIRM the superior court’s decision.




       18
              Id.
       19
              Id. at 1166.

                                            -8­                                        7561